Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation: “to treatment chamber…” in line 7. It is unclear whether or not this is in reference to the “treatment chamber” of lines 1-2. For examination purposes it has been assumed that the treatment chamber of line 7 is in reference to the same treatment chamber as is referred to in lines 1-2.
Claim 17 recites the limitation "the platinum-group metal catalyst" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US20030094610A1) in view of Murayama et al. (JP2010240642A) and Yamanaka et al. (US5720869).
Regarding claim 17, Aoki et al. teaches a substrate treatment equipment (see abstract) comprising: Aoki et al. also teaches in figure 5 and paragraphs [0031], [0049]-[0050] a treatment chamber 5 in which a substrate is to be disposed and to which a substrate treatment solution for treating the substrate is to be supplied, a main pipe (see piping upstream of reference number 29 and downstream of reference number 22) which may be connected to a subsystem of an ultra-pure water production equipment 20-22, such that the supply piping downstream of the main pipe and leading to the treatment chamber 5 reads on the treatment solution supply pipe; whereby a catalytic unit 29 is installed and filled with a palladium catalyst and at a location through which a hydrogen-dissolved solution prepared by adding hydrogen to ultra-pure water is to be passed and supplied as the substrate treatment solution into the treatment chamber 5. Aoki et al. does not explicitly teach that the palladium catalyst is supported on a monolithic organic porous anion exchanger. However, it is well known in the art that a palladium catalyst may be supported on a monolithic organic porous anion exchanger as evidenced by Murayama et al. Murayama et al. teaches a method of manufacturing dissolved oxygen-removed water(see abstract). Murayama et al. also teaches in the abstract that the platinum group catalyst may be supported on a monolithic organic porous anion exchanger so as to allow for the efficient removal of oxygen from the water. Since Aoki et al. and Murayama et al. both teach platinum group catalysts for the removal of oxygen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the palladium catalyst in the modified system by Aoki et al. may be supported on a monolithic organic porous anion exchanger so as to allow for the efficient removal of oxygen as shown to be known and conventional by Murayama. Aoki et al. does not explicitly teach a non-regenerative ion exchange equipment in the subsystem. Yamanaka et al. teaches in column 16, lines 33-44 that a non-regenerative ion exchange equipment may be used for further removal of trace ions. Therefore, it would have been obvious to one of ordinary skill in the art that a non-regenerative ion exchange equipment may be included in the subsystem of the modified system so as to allow for the further removal of trace ions, as shown to be known and conventional by Yamanaka et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711